Citation Nr: 0617431	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  01-04 336A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and K.T.



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2000 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran's appeal originally included the additional issue 
of entitlement to service connection for loss of feeling on 
the left side of his face with loss of sense of taste.  But 
in a November 2002 decision, during the pendency of this 
appeal, the RO granted compensation under 38 U.S.C.A. § 1151 
for loss of sensation on the left side of face and assigned a 
10 percent rating effective May 13, 1999.  The RO also 
granted compensation under 38 U.S.C.A. § 1151 for loss of 
sense of taste due to cranial nerve damage and assigned a 
noncompensable (i.e., 0 percent) rating effective May 13, 
1999.  In response, he filed a notice of disagreement (NOD) 
in January 2003 (Vol. 5 of the claims file) requesting higher 
initial ratings and earlier effective dates for the two 
service-connected disabilities.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997)(where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD thereafter must be timely filed to 
initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (when a veteran 
timely appeals the rating initially assigned for a disability 
- just after establishing his entitlement to service 
connection for it, VA must consider his claim in this 
context, which includes determining whether his rating should 
be "staged" to compensate him for times since the effective 
date of his award when the disability may have been more 
severe than at others).  The RO subsequently sent the veteran 
a statement of the case (SOC) regarding these downstream 
issues in April 2005 (Vol. 6 of the claims file), but he did 
not then perfect his appeal to the Board by filing a timely 
substantive appeal (e.g., a VA Form 9), as required by 
38 C.F.R. § 20.202.

So the issues of entitlement to higher initial ratings and 
earlier effective dates for loss of sensation on the left 
side of the face and for loss of sense of taste due to 
cranial nerve damage are not before the Board.  See 38 C.F.R. 
§ 20.200 (2005).  [As an aside, the Board notes that in the 
April 2005 SOC the RO changed the effective dates for these 
grants to September 4, 1998.]

The claims that are before the Board are being remanded to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration.  VA will notify the veteran if 
further action is required on his part.


REMAND

Reasons for remand

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches

Entitlement to service connection for PTSD

Veterans Claims Assistance Act (VCAA) notice

The VCAA, enacted in November 2000, enhanced VA's duty to 
notify a veteran of the information and evidence necessary to 
substantiate a claim for VA benefits.  This requires 
notifying him and his representative of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim and explaining 
which portion of the supporting evidence is to be provided by 
whom - him or VA.  See 38 U.S.C.A. § 5103 (West 2002).






VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform him about the information and evidence he is expected 
to provide; and (4) request or tell him to provide 
any evidence in his possession pertaining to the claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  



In addition to the above-referenced procedures for 
implementation of the duty to notify and assist under the 
VCAA, there is another precedent decision recently enacted 
during the pendency of this appeal pertaining specifically to 
a petition to reopen a previously denied claim for VA 
benefits.  In Kent v. Nicholson, No 04-181 (March 31, 2006), 
the Court held that in providing a claimant with notice of 
the legal requirement of "new" and "material" evidence as 
the pre-requisite for reopening a previously denied claim, 
the content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in the specific case at 
issue -- including with respect to each legal requirement 
that must be established to warrant entitlement to the 
benefit sought.

In providing notification of the requirement of "material" 
evidence to reopen a previously denied claim, VA must 
consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial (including the general "elements" that 
constitute a valid claim for service connection defined in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996)).  These necessary elements are evidence 
of a current disability, competent evidence of in-service 
incurrence or aggravation, and a medical nexus between the 
current disability and service.  Additionally, comprehensive 
VCAA notice for a petition to reopen requires that the 
claimant is informed of the definition of "new" evidence 
with reference to his claim.  The failure to describe what 
would constitute "material" evidence in almost all 
circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.



A preliminary review of the record in this particular appeal 
reflects that the veteran's original claim for service 
connection for headaches was denied by the Board in a May 
1987 decision.  The Board determined his headache disorder 
preexisted service and was not aggravated during service 
beyond its natural progression.

The veteran has not received notice that complies with the 
VCAA.  The VCAA notice letters sent to him in March 2001, 
September 2003, January 2004, July 2004 and May 2005 
concerned unrelated issues.  So no VCAA notice has been 
provided concerning the specific issues of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for headaches and for service connection 
for PTSD.  

VA examination

According to 38 C.F.R. § 3.304(f) (2005), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV) (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in- 
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, his lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2005).



Where on the other hand a determination is made the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, his lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 

The medical evidence presently on file is conflicting as to 
whether the veteran currently has PTSD.  VA examinations in 
September 1999 and July 2002 did not result in a diagnosis of 
this condition; the 1999 examiner stated there was 
insufficient evidence to support this diagnosis.  But other 
VA medical records, including one dated in June 2000, list 
this diagnosis.

The veteran apparently is not contending he engaged in 
combat.  And his military personnel record, DD Form 214 
specifically, does not show he served in Vietnam during his 
period of active duty.  He also was not awarded any medals or 
commendations indicative of combat.  38 U.S.C.A. § 1154 (and 
the implementing regulation, 38 C.F.R. § 3.304(d)) require 
that he actually have participated in combat with the enemy, 
meaning participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  His military occupational 
specialty (MOS) was "trainee."  So as there is no objective 
evidence confirming his participation in combat, 
the law requires that his claimed stressor be corroborated by 
evidence other than his lay testimony or the diagnosis of 
PTSD.



The veteran alleges his PTSD is the result of a boiler room 
explosion in 1967.  See his statement in support of claim, VA 
Form 21-4138, dated August 28, 1998.  His service medical 
records (SMRs) show he was treated on August 18th and 19th, 
1967, for first-degree burns on the left side of his face and 
neck; but these records do not indicate how he sustained the 
burns.  While the exact circumstances surrounding this injury 
are unknown, burns are the type of trauma that would be 
expected from the type of explosion alleged.  So the Board 
finds that the burns sustained by the veteran in August 1967 
corroborate his alleged stressor.  

In light of this, the Board believes the veteran should be 
provided another VA psychiatric examination to obtain a 
medical opinion indicating whether he has PTSD (according to 
DSM-IV) related to this confirmed stressor in service.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also acknowledges that, after service, he joined 
a civilian organization conducting search and rescue 
operations for missing in action and prisoners of war in 
Vietnam and, in that capacity, was exposed to many life-
threatening accidents.  See VA psychiatric note, dated April 
29, 1999.  Since, however, these activities clearly occurred 
after his period of military service, as he readily admits, 
none of the alleged stressors occurring during this time can 
be used to support his claim for PTSD as a result of his 
service in the military.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter 
specifically concerning the issues of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for headaches and 
entitlement to service connection for 
PTSD.  The letter must:  (i) advise him 
of the type of evidence needed to 
substantiate these claims; (ii) apprise 
him of the evidence he must submit; 
(iii) apprise him of the evidence VA 
will obtain; and (iv) request that he 
submit any relevant evidence in his 
possession.  The letter also must 
include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for these claims, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  

In addition, regarding the new and 
material claim, the letter must provide 
notice of the legal requirement of 
"new" and "material" evidence as the 
pre-requisite for reopening this 
previously denied claim concerning the 
headaches.  The letter must describe 
what evidence would be needed to 
substantiate the element or elements 
found insufficient in the previous 
denial (i.e., evidence that the 
preexisting headache disorder was 
aggravated by service beyond its 
natural progression.  See the May 1987 
Board decision).  This notice is 
required by Kent v. Nicholson, 
No 04-181 (March 31, 2006).

2.  Have the veteran re-examined to 
determine whether he has PTSD 
(according to DSM-IV) as a result of 
his military service.  To facilitate 
making this important determination, 
the claims folders must be made 
available to the designated 
psychiatrist.  All necessary diagnostic 
testing and evaluation should be 
conducted and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner must indicate whether the 
veteran meets the DSM-IV criteria for a 
diagnosis of PTSD and, if he does, 
render a medical opinion as to whether 
it is at least as likely as not (i.e., 
50 percent or greater probability) the 
diagnosed PTSD is the result of the 
"boiler room explosion" in service. 
(Note:  only this stressor can serve as 
grounds for the diagnosis of PTSD).

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits requested 
are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


